Title: To George Washington from Jeremiah Olney, 26 September 1796
From: Olney, Jeremiah
To: Washington, George


                        
                            
                            Sir 
                            Custom House District of Providence 26th Septr 1796.
                        
                        The Office of District Judge for Rhode Island, being Vacant by the Death of
                            Judge Merchant—I feel a Confidence in Addressing you on the Subject of a Suitable Person to
                            Succeed to that Office—and take the Liberty of recommending Benjamin Brown Esqr., of this
                            Town, Attorney at Law, as a Gentleman possessing all the requisits to discharge, with honor
                            and impartiallity the important duties thereof, He is Deservedly esteemed by all Classes of
                            his Fellow Citizens as a Gentleman of Fair Character and Deportment in life—possessing very
                            distinguished Tallents in the Line of his Profession, Mr Brown’s Feaderal Principles and
                            unshaken attachment to Peace, order, and good Government, are so firmly Established and
                            known to you Sir, as to render Any thing my feeble pen can Suggest on that Subject—unnecessary—I shall therefore only assure you that I am authorised to say should you be
                            pleased to Confer the Honorable appointment on him it will be Acceptable, and afford General
                            Satisfaction to the Citizens of this State. I have the Honor to be very respectfully Sir
                            Your most Obed. Hum. Sert
                        
                            Jereh Olney
                            
                        
                    